Merrick, O. J.
The defendant married the daughter of the plaintiff in 1832. The marriage was dissolved by the death of defendant’s wife in 1858. Prior to her death she executed a will, wherein she made her husband her universal legatee. The testatrix left no decendants, nor brothers or sisters, and her only surviving ascendant is the plaintiff, who has instituted the present suit, to reduce the legacy to the defendant to the disposable portion. Tho District Court reduced the disposable portion to two-thirds of tho estate, and defendant appeals.
The case involves a construction of Article 1841 C. C. which declares, that " donations inter vivos or mortis causa cannot exceed two-thirds of the property, if the disposer, having no children, leave a father or mother, or both.”
But Articles 899 and 900 of the Code, give to the surviving parent one-fourth of the estate, and Article 1482, says that the heirs named in the two preceding Articles, are called forced heirs, because the donor cannot deprive them of tho portion allowed them by law, except in cases where he has just cause to disinherit them.
Under the last Article, in the case of Cole’s Heirs v. Cole’s Executors, 7 N. S. 414, it was held, that in the case where a father or mother only survived, the disposable portion was three-fourths. Plaintiff’s counsel question the correctness of the decision, as it appears to annihilate Article 1481 of the Civil Code. But that case must be examined in reference to the facts on which it was decided. The testator left a mother and a brother, or brothers and sisters. Ilis will was in favor of a brother. Now, if he had died intestate, his mother could not have inherited more than one-fourth of the estate. It was, therefore, probably deemed by that court unreasonable to construe the Article in question, so as to give tho mother more than one-fourth, simply because the testator had expressed his desire that she should not receive anything, and that his brother should receive the whole estate. But in the case before us, the mother is herself the heir-at-law to the whole inheritance.
The will deprives her of an estate which is given to her by tho law. The Article in question presents no difficulty as applied to the present case, and we think it ought to be carried into effect. The law says, that where the testator having-no children, leaves a father or mother, or both, tho disposible portion shall not exceed two-thirds of the property.
The ease provided for has occurred, the mother coming to the estate as sole heir and not in concurrence with brothers or sisters.
Judgment affirmed.